Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 19 July 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1, 4, 8, 11, 14, and 17 have been amended.
Claims 1-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 08 May 2018 claiming benefit to Provisional Application 62/668,715.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCullough et al. (US Patent Application No. 2017/0124284)[hereinafter McCullough] in view of Kamen et al. (US Patent Application No. 2012/0238851)[hereinafter Kamen] in further view of Birtwhistle et al. (US Patent Application No. 2014/0325065)[hereinafter Birtwhistle].

As per claim 1, McCullough teaches on the following limitations of the claim: 
a method for providing a medically-prescribed software application, comprising is taught in the Detailed Description in ¶ 0072, ¶ 0259-260, and ¶ 0175-179 (teaching on a system for a remote mobile device application enabling the use of a medication injection device);
receiving, at the mobile device, a wireless signal from the medical device to pair the medical device to the mobile device for intermittent and/or periodic communications is taught in the Detailed Description in ¶ 0084, ¶ 0138, ¶ 0260, and in the Summary in ¶ 0018 (teaching on the mobile device receiving a wireless communication from the injection device to connect the two devices to exchange data over a wireless network (treated as synonymous to pairing the devices)); -AND-
and activating, at the mobile device, the one or more prescription-regulated operational features of the software application as operable using data received during pairing of the medical device with the mobile device is taught in the Detailed Description in ¶ 0164, ¶ 0179, and ¶ 0175  (teaching on the mobile device application for controlling the injection device operating in a manner that is determined by the prescribed treatment regime).
McCullough fails to teach the following limitation of claim 1. Kamen, however, does teach the following: 
obtaining, at a mobile device, a software application associated with a medical device is taught in the Detailed Description in ¶ 0086 and in the Figures at fig. 8 (teaching on a mobile application interface for controlling an injection device remotely); -AND-
initially launching, at the mobile device, the software application, wherein the one or more prescription-regulated operational features of the software application are inoperable by default is taught in the Detailed Description in ¶ 0086 and in the Figures at fig. 8 (teaching on once an injection device is paired with the remote interface, the interface is automatically launched, wherein when the application is not launched, the application is inoperable).
One having ordinary skill in the art at the time the invention was filed would combine the remote mobile application controller for the medical injection device of McCullough to include the application launch an inoperability without user authentication of Kamen with the motivation of protecting the user from unauthorized changes but enabling the system to communication with more than one remote devices – an example given is if the original mobile device is lost) (see Kamen in the Detailed Description in ¶ 0415). 
McCullough and Kamen fails to teach the following limitation of claim 1. Birtwhistle, however, does teach the following: 
wherein the software application includes one or more prescription-regulated operational features that, when executed, cause the mobile device to operate in a manner that is regulated to require a medical prescription for use of the software application is taught in the Detailed Description in ¶ 0063-65 (teaching on mobile device application wherein a subset of application features require a prescription requiring an electronically sent, single use activation code to enable user access to the prescription regulated features).
One having ordinary skill in the art at the time the invention was filed would combine the remote mobile application controller for the medical injection device of McCullough and Kamen to include allowing access to the prescription regulated functions of the application with a valid prescription of Birtwhistle to lessen “an administrative burden toe the healthcare professional” and increase the “usefulness and flexibility offered by the diabetes management application” (Birtwhistle in the Detailed Description in ¶ 0047). 
As per claim 2, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 1. McCullough also discloses the following: 
the method of claim 1, wherein the received wireless signal includes a security code, and wherein the method comprises storing the security code in a memory of mobile device is taught in the Detailed Description in ¶ 0122 and ¶ 0187 (teaching on receiving computer authorization information (treated as synonymous to a security code) for usage of the injection device from the mobile device wherein, as the authorization is received at the mobile device and communicated to the injection device, the authorization code is necessarily saved in at least the short term memory of the mobile device).
As per claim 3, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 2. McCullough also discloses the following: 
the method of claim 2, wherein the security code is a unique security code that only corresponds to a patient user who has been prescribed the medical device is taught in the Detailed Description in ¶ 0122 and ¶ 0187 (teaching on the authorization information being the biometric data of the patient's fingerprint (treated as synonymous to unique code only corresponding the patient user)).
As per claim 4, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 2. McCullough also discloses the following: 
the method of claim 2, comprising: transmitting, by the mobile device, the security code to a remote server to validate the security code; and receiving, by the mobile device, validation data from the remote server to authorize activation of the one or more prescription-regulated operational features of the software application is taught in the Detailed Description in ¶ 0122 and ¶ 0187  (teaching on communicating the authorization information from the mobile device to the injection device server (treated as synonymous to a remote server) for validation wherein operation of the injection device is not unlocked until the authorization information is processed and validated).
As per claim 5, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 1. McCullough fails to teach the following; Kamen, however, does disclose:
the method of claim 1, wherein the received wireless signal includes a validation code included in a pairing protocol, and wherein the activating includes processing the validation code to compare to a predetermined authorization code contained within the obtained software application is taught in the Detailed Description in ¶ 0086, ¶ 0345 and ¶ 0439-440 (teaching on the remote device requiring authentication data to access control of the injection device wherein the control application is automatically launched upon sending the pairing protocol; therefore the validation/authentication data is necessarily included in the pairing protocol packet for the remote device).
One having ordinary skill in the art at the time the invention was filed would combine the remote mobile application controller for the medical injection device of McCullough to include the application launch an inoperability without user authentication of Kamen with the motivation of protecting the user from unauthorized changes but enabling a single, master remote device with a useable interface to master) (see Kamen in the Background in ¶ 0005-6). 
As per claim 6, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 1. McCullough also discloses the following: 
the method of claim 1, wherein the medical device includes a medicine injection pen and/or medicine injection pump is taught in the Detailed Description in ¶ 0074 (teaching on the remote mobile device controlling a medication autoinjector (treated as synonymous to an injection pen) or an on-body injector (treated as synonymous to a medicine injection pump)).
As per claim 7, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 1. McCullough also discloses the following: 
the method of claim 1, wherein the mobile device is implemented on a smartphone, a tablet, and/or a wearable device is taught in the Detailed Description in ¶ 0072, ¶ 0085, and ¶ 0333 (teaching on the remote mobile device being a smart phone).
As per claim 8, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 1. McCullough fails to teach the following; Kamen, however, does disclose:
the method of claim 1, wherein the software application is operable on the mobile device to cause the mobile device to display a default screen prior to activation the one or more prescription-regulated operational features is taught in the Detailed Description in ¶ 0428 (teaching on displaying a default home screen prior to entering the password wherein additional access to an operational feature is enabled).
One having ordinary skill in the art at the time the invention was filed would combine the remote mobile application controller for the medical injection device of McCullough to include the application launch at a default screen prior to authentication of Kamen with the motivation of protecting the user from unauthorized changes but enabling a single, master remote device with a useable interface to master) (see Kamen in the Background in ¶ 0005-6). 
As per claim 9, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 8. McCullough fails to teach the following; Kamen, however, does disclose:
the method of claim 8, wherein the default screen includes one or more of an indicator that the pairing is undergoing, a list of trouble-shooting steps should the pairing be impaired or unsuccessful, or a contact information for a user to seek assistance with the pairing process is taught in the Detailed Description in ¶ 0278, ¶ 0286, and ¶ 0337-344 (teaching on displaying a pairing request message, a pairing mode (treated as synonymous to an indication that pairing is undergoing), a trouble shooting message for pairing, and a failed pairing message).
One having ordinary skill in the art at the time the invention was filed would combine the remote mobile application controller for the medical injection device of McCullough to include the application launch at a default screen prior to authentication wherein the default screen displays connection/pairing information of Kamen with the motivation of protecting the user from unauthorized changes but enabling a single, master remote device with a useable interface to master) (see Kamen in the Background in ¶ 0005-6). 
As per claim 10, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 1. McCullough also discloses the following: 
the method of claim 1, wherein the wireless signal is received using a Bluetooth, Bluetooth Low Energy (BLE), and/or Near Field Communication (NFC) protocol is taught in the Detailed Description in ¶ 0084 and ¶ 0333 (teaching on the remote mobile device and the injection device communicating over a Bluetooth or near field communication network).

As per claim 11, McCullough teaches on the following limitations of the claim: 
a method for enabling use of a medically-regulated software application for a mobile device with a medically-prescribed injection device, the method comprising is taught in the Detailed Description in ¶ 0072, ¶ 0259-260, and ¶ 0175-179 (teaching on a system for a remote mobile device application enabling the use of a medication injection device);
determining that the medically-prescribed injection device is within a communication range of the mobile device so as to allow wireless communications between the medically-prescribed injection device and the mobile device is taught in the Detailed Description in ¶ 0084, ¶ 0246, ¶ 0260, and in the Summary in ¶ 0018 (teaching on the remote mobile device and the injection device communicating over a Bluetooth or near-field communication network wherein two devices must be in a distance to allow such connection types, i.e. in the same geographic location);
at the mobile device, receiving a wireless transmission from the medically-prescribed injection device is taught in the Detailed Description in ¶ 0084, ¶ 0138, ¶ 0260, and in the Summary in ¶ 0018 (teaching on the mobile device receiving a wireless communication from the injection device);
processing information associated with the wireless transmission indicative that the medically-prescribed injection device is authorized; and is taught in the Detailed Description in ¶ 0122 and ¶ 0187  (teaching on receiving authorization information for usage of the injection device from the mobile device); -AND-
based on the processing unlocking the one or more prescription-regulated operational features of the medically-regulated software application that are inoperable by default for use with the medically-prescribed injection device is taught in the Detailed Description in ¶ 0122 and ¶ 0187  (teaching on unlocking the injection device so instructions from the mobile device may be completed wherein, without said authorization, the injection device is locked (treated as synonymous to inoperable) by default).
McCullough fails to teach the following limitation of claim 11. Kamen, however, does teach the following: 
at the mobile device, launching the medically-regulated software application having one or more prescription-regulated operational features that are inoperable by default is taught in the Detailed Description in ¶ 0086 and in the Figures at fig. 8 (teaching on, once an injection device is paired with the remote interface, the interface is automatically launched, wherein when the application is not launched the application is inoperable).
One having ordinary skill in the art at the time the invention was filed would combine the remote mobile application controller for the medical injection device of McCullough to include the application launch an inoperability without user authentication of Kamen with the motivation of protecting the user from unauthorized changes but enabling the system to communication with more than one remote devices – an example given is if the original mobile device is lost) (see Kamen in the Detailed Description in ¶ 0415). 
McCullough and Kamen fails to teach the following limitation of claim 11. Birtwhistle, however, does teach the following:
wherein the one or more prescription-regulated operational features, when executed, cause the mobile device to operate in a manner that is regulated to require a medical prescription for use of the medically-regulated software application is taught in the Detailed Description in ¶ 0063-65 (teaching on mobile device application wherein a subset of application features require a prescription requiring an electronically sent, single use activation code to enable user access to the prescription regulated features).
One having ordinary skill in the art at the time the invention was filed would combine the remote mobile application controller for the medical injection device of McCullough and Kamen to include allowing access to the prescription regulated functions of the application with a valid prescription of Birtwhistle to lessen “an administrative burden toe the healthcare professional” and increase the “usefulness and flexibility offered by the diabetes management application” (Birtwhistle in the Detailed Description in ¶ 0047).     
    
As per claim 12, the combination of McCullough and Kamen discloses all of the limitations of claim 11. McCullough also discloses the following: 
the method of claim 11, wherein the medically-prescribed injection device includes a medicine injection pen and/or medicine injection pump is taught in the Detailed Description in ¶ 0074 (teaching on the remote mobile device controlling a medication autoinjector (treated as synonymous to an injection pen) or an on-body injector (treated as synonymous to a medicine injection pump)).
As per claim 13, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 11. McCullough also discloses the following: 
the method of claim 11, wherein the mobile device is implemented on a smartphone, a tablet, and/or a wearable device is taught in the Detailed Description in ¶ 0072, ¶ 0085, and ¶ 0333 (teaching on the remote mobile device being a smart phone).
As per claim 14, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 11. McCullough fails to teach the following; Kamen, however, does disclose:
the method of claim 11, wherein the medically-regulated software application is operable on the mobile device to cause the mobile device to display a default screen prior to activation the one or more prescription-regulated operational features is taught in the Detailed Description in ¶ 0428 (teaching on displaying a default home screen prior to entering the password wherein additional access to an operational feature is enabled).
One having ordinary skill in the art at the time the invention was filed would combine the remote mobile application controller for the medical injection device of McCullough to include the application launch at a default screen prior to authentication of Kamen with the motivation of protecting the user from unauthorized changes but enabling a single, master remote device with a useable interface to master) (see Kamen in the Background in ¶ 0005-6). 
As per claim 15, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 14. McCullough fails to teach the following; Kamen, however, does disclose:
the method of claim 14, wherein the default screen includes one or more of an indicator that the pairing is undergoing, a list of trouble-shooting steps should the pairing be impaired or unsuccessful, or a contact information for a user to seek assistance with the pairing process is taught in the Detailed Description in ¶ 0278, ¶ 0286, and ¶ 0337-344 (teaching on displaying a pairing request message, a pairing mode (treated as synonymous to an indication that pairing is undergoing), a trouble shooting message for pairing, and a failed pairing message).
One having ordinary skill in the art at the time the invention was filed would combine the remote mobile application controller for the medical injection device of McCullough to include the application launch at a default screen prior to authentication wherein the default screen displays connection/pairing information of Kamen with the motivation of protecting the user from unauthorized changes but enabling a single, master remote device with a useable interface to master) (see Kamen in the Background in ¶ 0005-6). 
As per claim 16, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 11. McCullough also discloses the following: 
the method of claim 11, wherein the wireless transmission includes a signal in accordance with a Bluetooth, Bluetooth Low Energy (BLE), and/or Near Field Communication (NFC) protocol is taught in the Detailed Description in ¶ 0084 and ¶ 0333 (teaching on the remote mobile device and the injection device communicating over a Bluetooth or near field communication network).

As per claim 17, McCullough teaches on the following limitations of the claim: 
a method for enabling use of a medically-regulated software application for a mobile device with a medically-prescribed injection device, the method comprising is taught in the Detailed Description in ¶ 0072, ¶ 0259-260, and ¶ 0175-179 (teaching on a system for a remote mobile device application enabling the use of a medication injection device);
determining that the medically-prescribed injection device is within a communication range of the mobile device so as to allow wireless communications between the medically-prescribed injection device and the mobile device is taught in the Detailed Description in ¶ 0084, ¶ 0246, ¶ 0260, and in the Summary in ¶ 0018 (teaching on the remote mobile device and the injection device communicating over a Bluetooth or near-field communication network wherein two devices must be in a distance to allow such connection types, i.e. in the same geographic location);
wherein the medically-regulated software application is stored on the mobile device and has one or more prescription-regulated operational features that are inoperable by default, and is taught in the Detailed Description in ¶ 0122 and ¶ 0187  (teaching on without user authorization, the injection device is locked (treated as synonymous to inoperable) by default and the user may not use the mobile device software application until authorized);
at the medically-prescribed injection device, storing a code in a memory of the medically-prescribed injection device is taught in the Detailed Description in ¶ 0222 (teaching on the medication injection device's controller, having a memory for storing programming code);
at the medically-prescribed injection device, transmitting a wireless transmission including the code to the mobile device; and is taught in the Detailed Description in ¶ 0192 (teaching on the medication injection device's controller, transmitting data to  the remote mobile device);
at the medically-prescribed injection device, receiving a subsequent wireless transmission from the mobile device that includes an instruction to carry out a medically-regulated operation of the medically-prescribed injection device is taught in the Detailed Description in ¶ 0084, ¶ 0138, ¶ 0260, and in the Summary in ¶ 0018 (teaching on the mobile device receiving a wireless communication from the injection device to connect the two devices to exchange data over a wireless network (treated as synonymous to pairing the devices)); -AND-
wherein the instruction is transmitted by the mobile device as a result of a validation of the code by the mobile device to authorize unlocking the one or more prescription-regulated operational features of the medically-regulated software application that are otherwise inoperable by default for use with the medically-prescribed injection device is taught in the Detailed Description in ¶ 0122 and ¶ 0187  (teaching on unlocking the injection device so instructions from the mobile device may be completed wherein, without said authorization, the injection device is locked (treated as synonymous to inoperable) by default).
While McCullough teaches the following limitation of claim 17. Kamen, further explicitly teaches the following: 
that are otherwise inoperable by default for use with the medically-prescribed injection device is taught in the Detailed Description in ¶ 0086 and in the Figures at fig. 8 (teaching on once an injection device is paired with the remote interface, the interface is automatically launched, wherein when the application is not launched the application is inoperable).
One having ordinary skill in the art at the time the invention was filed would combine the remote mobile application controller for the medical injection device of McCullough to include the application launch an inoperability without user authentication of Kamen with the motivation of protecting the user from unauthorized changes but enabling the system to communication with more than one remote devices – an example given is if the original mobile device is lost) (see Kamen in the Detailed Description in ¶ 0415). 
McCullough and Kamen fails to teach the following limitation of claim 17. Birtwhistle, however, does teach the following:
wherein the one or more prescription-regulated operational features, when executed, cause the mobile device to operate in a manner that is regulated to require a medical prescription for use of the medically-regulated software application is taught in the Detailed Description in ¶ 0063-65 (teaching on mobile device application wherein a subset of application features require a prescription requiring an electronically sent, single use activation code to enable user access to the prescription regulated features).
One having ordinary skill in the art at the time the invention was filed would combine the remote mobile application controller for the medical injection device of McCullough and Kamen to include allowing access to the prescription regulated functions of the application with a valid prescription of Birtwhistle to lessen “an administrative burden toe the healthcare professional” and increase the “usefulness and flexibility offered by the diabetes management application” (Birtwhistle in the Detailed Description in ¶ 0047).         
As per claim 18, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 17. McCullough also discloses the following: 
the method of claim 17, wherein the medically-prescribed injection device includes a medicine injection pen and/or medicine injection pump is taught in the Detailed Description in ¶ 0074 (teaching on the remote mobile device controlling a medication autoinjector (treated as synonymous to an injection pen) or an on-body injector (treated as synonymous to a medicine injection pump)).
As per claim 19, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 17. McCullough also discloses the following: 
the method of claim 17, wherein the mobile device is implemented on a smartphone, a tablet, and/or a wearable device is taught in the Detailed Description in ¶ 0072, ¶ 0085, and ¶ 0333 (teaching on the remote mobile device being a smart phone).
As per claim 20, the combination of McCullough, Kamen, and Birtwhistle discloses all of the limitations of claim 17. McCullough also discloses the following: 
the method of claim 17, wherein the wireless transmission includes a signal in accordance with a Bluetooth, Bluetooth Low Energy (BLE), and/or Near Field Communication (NFC) protocol is taught in the Detailed Description in ¶ 0084 and ¶ 0333 (teaching on the remote mobile device and the injection device communicating over a Bluetooth or near field communication network).
Response to Arguments
Applicant’s arguments, filed 19 July 2022 with respect to 35 USC § 101 have been have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. The claims and corresponding disclosure clearly provide an improvement to computers via the include a discussion in the specification in ¶ 0018-19 that identifies a technical problem in prescription application technology and explains the details of an unconventional technical solution expressed in the claim, further identifying technical improvements realized by the claim over the prior art (MPEP § 2106.05(a)) and thus overcome the Step 2A Prong 2 eligibility requirement of providing a practical application via an improvement to computers/technological field. 
Applicant’s arguments, filed 19 July 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Birtwhistle, as per the rejection above.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626